Citation Nr: 0200837	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-07 960 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
colostomy residuals.  

2.  Entitlement to an increased disability rating for 
multiple callosities, both feet, currently evaluated as 50 
percent disabling.

3.  Entitlement to an increased disability rating for 
chorioretinitis, right eye, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased disability rating for 
multiple internal hemorrhoids, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) disability 
rating for the residuals of a gunshot wound of the left 
shoulder.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2000 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein, inter alia, 
entitlement to a total disability rating due to individual 
unemployability resulting from service connected disability 
(TDIU) and increased rating for the veteran's right eye, 
callosities of both feet, hemorrhoids, and residuals of a 
gunshot wound of the left shoulder were denied.  The veteran 
also appeals a July 2001 rating decision that denied 
compensation under 38 U.S.C. § 1151 for residuals of a 
colostomy.  

During the course of this appeal, the RO issued a January 
2001 rating decision that awarded an increased disability 
rating of 50 percent for the veteran's service connected 
disability of the feet and established entitlement to TDIU 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court), formerly the U.S. Court of Veterans Appeals, 
has held that on a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law.  Thus, a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 
35, 39 (1993).  Accordingly, the appeal for an increased 
rating for the veteran's service connected bilateral foot 
disability remains open.  However, the award of entitlement 
to TDIU benefits constitutes a full grant of benefits sought 
on appeal with respect to that issue.  

The Board notes that the veteran was previously represented 
in this matter by a private attorney.  However, during the 
course of this appeal, VA revoked the attorney's authority to 
represent VA claimants.  The veteran was informed of this 
revocation by letter dated December 7, 2001.  The veteran was 
also informed that he could represent himself, appoint an 
accredited veterans' service organization (VSO), or appoint 
another private attorney or agent.  The letter indicated that 
if VA did not receive an appointment of a new representative 
within 30 days of the date of the notification letter, it 
would be presumed that he wished to represent himself.  The 
evidence does not show that the veteran responded to the 
December 2001 letter.  Accordingly, the Board will assume 
that the veteran wishes to represent himself in this appeal.  


REMAND

Prior to consideration of the present case, certain 
development must be completed to ensure compliance with the 
veteran's right to due process.

By means of a VA Form 9, Appeal to Board of Veterans' Appeals 
dated in June 2000, the veteran's attorney indicated that the 
veteran desired a hearing before a Member of the Board 
sitting at the RO.  The veteran appeared before a RO hearing 
officer in October 2000.  However, the evidence does not show 
that the veteran was afforded a hearing before a Member of 
the Board.  Additionally, a review of the claims folder does 
not show that he withdrew his request for a Board hearing.  
Due process concerns require that the veteran be afforded the 
opportunity for a Board hearing, if so desired. 

This case is accordingly REMANDED for the following 
development:

The RO should ask the veteran whether he 
wishes a hearing before a Member of the 
Board sitting at the RO, or before a 
Member of the Board by means of a 
videoconference hearing.  If a hearing is 
desired, the RO should schedule such 
hearing in accordance with applicable 
law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board wishes to thank the 
RO in advance for its assistance in this matter and trusts 
that it will attend to this development in a timely manner.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


